Name: COMMISSION REGULATION (EC) No 1348/95 of 13 June 1995 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: tariff policy;  foodstuff;  sources and branches of the law
 Date Published: nan

 15. 6. 95 | EN | Official Journal of the European Communities No L 131 /3 COMMISSION REGULATION (EC) No 1348/95 of 13 June 1995 establishing unit values for the determination of the customs value of certain perishable goods communicated to the Commission in accordance with Article 173 (2) of Regulation (EEC) No 2454/93 is that unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code ('), Having regard to Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (2), as last amended by Regulation (EC) No 3254/94 (3), and in parti ­ cular Article 173 ( 1 ) thereof, Whereas Articles 173 to 177 of Regulation (EEC) No 2454/93 provide that the Commission shall periodically establish unit values for the products referred to in the classification in Annex 26 to that Regulation ; Whereas the result of applying the rules and criteria laid down in the abovementioned Articles to the elements Article 1 The unit values provided for in Article 173 ( 1 ) of Regula ­ tion (EEC) No 2454/93 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 16 June 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 June 1995. For the Commission Mario MONTI Member of the Commission (') OJ No L 302, (J) OJ No L 253, 3 OJ No L 346, 19. 11 . 31 . 10 . 1992, p . 1 . 10 . 1993, p . 1 . 12. 1994, p . 1 . No L 131 /4 EN Official Journal of the European Communities 15. 6 . 95 ANNEX Description Amount of unit values per 100 kg Code Species, varieties, CN code a) b) c) ECU Fmk SKr oS FF Bfrs/Lfis DM £ Irl £ Dkr Lit Dr F1 Pta Esc 1.10 New potatoes a) 35,49 465,37 66,18 258,30 10 681,56 5 733,66 0701 90 51 b) 203,10 232,71 29,02 77 213,20 74,04 6 951,53 0701 90 59 c) 340,28 1 359,87 29,59 1.30 Onions (other than seed) a) 31,55 413,71 58,84 229,63 9 495,92 5 097,23 0703 10 19 b) 180,56 206,88 25,80 68 642,68 65,82 6 179,92 c) 302,51 1 208,92 26,30 1.40 Garlic a) 133,19 1 746,49 248,37 969,39 40 086,81 21 517,85 0703 20 00 b) 762,22 873,33 108,90 289 773,43 277,86 26 088,40 c) 1 277,04 5103,45 111,04 1.50 Leeks a) 42,20 553,37 78,70 307,15 12 701,48 6 817,92 ex 0703 90 00 b) 241,51 276,72 34,50 91 814,54 88,04 8 266,09 c) 404,63 1 617,02 35,18 1.60 Cauliflowers a) 129,66 1 700,24 241,80 943,72 39 025,46 20 948,13 ex 0704 10 10 b) 742,04 850,21 106,01 282 101,26 270,50 25 397,67 ex 0704 10 90 c) 1 243,23 4 968,32 108,10 1.70 Brussels sprouts a) 53,71 704,30 100,1 6 390,92 16 165,80 8 677,SO 0704 20 00 b) 307,38 352,19 43,91 116 856,85 112,05 10 520,66 c) 514,99 2 058,07 44,78 1.80 White cabbages and red cabbages a) 50,55 662,87 94,27 367,93 15 214,75 8 166,99 0704 90 10 b) 289,30 331,47 41,33 109 982,07 105,46 9 901,72 c) 484,69 1 936,99 42,14 1.90 Sprouting broccoli or calabrese (Brassica oleracea var. italica) a) 79,26 1 039,34 147,81 576,89 23 855,91 12 805,40 ex 0704 90 90 b) 453,60 519,73 64,81 172 445,98 165,36 15 525,37 c) 759,97 3 037,09 66,08 1.100 Chinese cabbage a) 81,30 1 066,05 151,61 591,71 24 468,89 13 134,44 ex 0704 90 90 b) 465,26 533,08 66,47 176 877,01 169,61 15 924,30 c) 779,50 3 115,13 67,78 1.110 Cabbage lettuce (head lettuce) a) 156,73 2 055,22 292,28 1 140,75 47 173,07 25 321,61 0705 11 10 b) 896,96 1 027,71 128,15 340 997,46 326,98 30 700,12 0705 11 90 c) 1 502,78 6 005,60 130,67 1.120 Endives a) 21,82 286,13 40,69 158,82 6 567,45 3 525,28 ex 0705 29 00 b) 124,87 143,08 17,84 47 473,77 45,52 4 274,08 c) 209,22 836,10 18,19 1.130 Carrots a) 31,66 415,16 59,04 230,43 9 529,00 5 114,99 ex 0706 10 00 b) 181,19 207,60 25,89 68 881,79 66,05 6 201,45 c) 303,56 1 213,14 26,40 1.140 Radishes a) 39,42 516,92 73,51 286,92 11 864,75 6 368,77 ex 0706 90 90 b) 225,60 258,49 32,23 85 766,09 82,24 7 721,55 c) 377,97 1 510,50 32,86 1.160 Peas (Pisum sativum) a) 351,78 4 612,87 656,01 2 560,37 105 878,51 56 833,59 0708 10 10 b) 2 013,19 2 306,67 287,62 765 358,39 733,90 68 905,47 0708 10 90 c) 3 372,95 13 479,38 293,28 15. 6 . 95 1 EN | Official Journal of the European Communities No L 131 /5 Code Description Amount of unit values per 100 kg Species, varieties, CN code a) b) c) ECU Fmk SKr oS FF Bfrs/Lfrs DM £ Irl £ Dkr Lit Dr F1 Pta Esc 1.170 Beans : 1.170.1 Beans (Vigna spp., Phaseolus spp.) a) 111,47 1 461,68 207,87 811,31 33 549,73 18 008,86 ex 0708 20 10 b) 637,92 730,92 91,14 242 519,19 232,55 21 834,08 ex 0708 20 90 c) 1 068,79 4 271,21 92,93 1.170.2 Beans (Phaseolus ssp ., vulgaris var. Com ­ pressus Savi) a) 129,31 1 695,62 241,14 941,16 38 919,42 20 891,21 ex 0708 20 10 b) 740,02 847,90 105,73 281 334,76 269,77 25 328,66 ex 0708 20 90 c) 1 239,85 4 954,83 107,81 1.180 Broad beans a) 92,83 1 217,29 173,11 675,66 27 940,25 14 997,80 ex 0708 90 00 b) 531,26 608,71 75,90 201 970,23 193,67 18 183,45 c) 890,09 3 557,07 77,39 1.190 Globe artichokes a) 115,68 1 516,92 215,72 841,97 34 817,71 18 689,49 0709 10 10 b) 662,03 758,54 94,58 251 684,98 241,34 22659,28 0709 10 20 c) 1 109,18 4432,64 96,44 0709 10 30 1 .200 Asparagus : 1.200.1  green a) 313,03 4 104,84 583,76 2 278,39 94 217,73 50 574,30 ex 0709 20 00 b) 1 791,47 2 052,63 255,94 681 066,77 653,07 61 316,67 c) 3 001,47 11 994,85 260,98 1.200.2  other a) 189,52 2 485,16 353,42 1 379,39 57 041,58 30 618,84 ex 0709 20 00 b) 1 084,60 1 242,71 154,95 412 333,44 395,38 37 122,52 c) 1 817,16 7 261,95 158,00 1.210 Aubergines (eggplants) a) 131,50 1 724,37 245,23 957,11 39 579,26 21 245,40 0709 30 00 b) 752,57 862,28 107,52 286 104,55 274,34 25 758,09 c) 1 260,87 5 038,83 109,63 1.220 Ribbed celery (Apium graveolens var. dulce) a) 59,79 784,05 111,50 435,19 17 996,13 9 659,99 ex 0709 40 00 b) 342,18 392,06 48,89 130 087,71 124,74 11 711,84 c) 573,30 2 291,09 49,85 1.230 Chantarelles a) 963,14 12 629,75 1 796,10 7 010,14 289 888,77 155 606,82 0709 51 30 b) 5 511,99 6 315,53 787,49 2 095 503,70 2 009,36 188 658,90 c) 9 234,92 36 905,69 802,98 1.240 Sweet peppers a) 114,10 1 496,15 212,77 830,44 34 340,93 18 433,56 0709 60 10 b) 652,96 748,15 93,29 248 238,45 238,03 22 348,99 c) 1 093,99 4 371,94 95,12 1.250 Fennel a) 73,55 964,47 137,16 535,33 22 137,30 11 882,89 0709 90 50 b) 420,92 482,28 60,14 160 022,73 153,44 14 406,90 c) 705,22 2 818,30 61,32 1.270 Sweet potatoes, whole, fresh (intended for human consumption) a) 47,44 622,09 88,47 345,29 14 278,63 7 664,50 0714 20 10 b) 271,50 311,07 38,79 103 215,21 98,97 9 292,50 c) 454,87 1 817,81 39,55 2.10 Chestnuts (Castanea spp.), fresh a) 83,78 1 098,62 156,24 609,79 25 216,36 13 535,66 ex 0802 40 00 b) 479,47 549,36 68,50 182 280,15 174,79 16 410,74 c) 803,31 3 210,29 69,85 2.30 Pineapples , fresh a) 48,00 629,41 89,51 349,36 14 446,82 7 754,78 ex 0804 30 00 b) 274,69 314,74 39,25 104 430,99 100,14 9 401,96 c) 460,23 1 839,22 40,02 No L 131 /6 | EN | Official Journal of the European Communities 15. 6 . 95 Code Description Amount of unit values per 100 kg Species, varieties, CN code a) b) c) ECU Fmk SKr Ã ¶S FF Bfrs/Lfrs DM £ Irl £ Dkr Lit Dr F1 Pta Esc 2.40 Avocados, fresh a) 130,99 1 717,64 244,27 953,38 39 424,77 21 162,47 ex 0804 40 10 b) 749,63 858,91 107,10 284 987,76 273,27 25 657,54 ex 0804 40 90 c) 1 255,95 5 019,16 109,21 2.50 Guavas and mangoes, fresh a) 104,52 1 370,56 194,91 760,73 31 458,23 16 886,19 ex 0804 50 00 b) 598,15 685,35 85,46 227 400,47 218,05 20 472,94 c) 1 002,16 4 004,94 87,14 2.60 Sweet oranges , fresh : 2.60.1  Sanguines and semi-sanguines a) 71,44 936,80 133,22 519,97 21 502,23 11 541,99 0805 10 01 b) 408,85 468,45 58,41 155 432,01 149,04 13 993,60 0805 10 11 c) 684,99 2 737,45 59,56 0805 10 21 0805 10 32 0805 10 42 0805 10 51 2.60.2  Navels , Navelines, Navelates , Salustianas , Vernas, Valencia lates , Maltese, Shamoutis, Ovalis, Trovita and Hamlins a) 50,27 659,26 93,75 365,92 15 131,80 8 122,46 0805 10 05 b) 287,72 329,66 41,11 109 382,45 104,89 9 847,74 0805 10 15 c) 482,05 1 926,43 41,91 0805 10 25 0805 10 34 0805 10 44 0805 10 55 2.60.3  Others a) 22,94 300,81 42,78 166,97 6 904,55 3 706,23 0805 10 09 b) 131,28 150,42 18,76 49 910,56 47,86 4 493,46 0805 10 19 c) 219,96 879,02 19,13 0805 10 29 0805 10 36 0805 10 46 0805 10 59 2.70 Mandarins (including tangerines and satsu ­ mas), fresh ; Clementines , wilkings and similar citrus hybrids, fresh : 2.70.1  Clementines a) 82,76 1 085,23 154,33 602,35 24 909,02 13 370,69 ex 0805 20 11 b) 473,62 542,67 67,67 180 058,54 172,66 16 210,73 ex 0805 20 21 c) 793,52 3 171,16 69,00 2.70.2  Monreales and Satsumas a) 45,33 594,35 84,52 329,90 13 642,08 7 322,81 ex 0805 20 13 b) 259,39 297,21 37,06 98 613,82 94,56 8 878,24 ex 0805 20 23 c) 434,59 1 736,77 37,79 2.70.3  Mandarines and wilkings a) 51,89 680,44 96,77 377,68 15 618,01 8 383,45 ex 0805 20 15 b) 296,96 340,25 42,43 112 897,07 108,26 10 164,16 ex 0805 20 25 c) 497,54 1 988,33 43,26 2.70.4  Tangerines and others a) 31,57 413,98 58,87 229,78 9 502,03 5 100,51 ex 0805 20 17 b) 180,67 207,01 25,81 68 686,85 65,86 6 183,90 ex 0805 20 19 c) 302,70 1 209,70 26,32 ex 0805 20 27 ex 0805 20 29 2.85 Limes (Citrus aurantifolia), fresh a) 99,03 1 298,62 184,68 720,80 29 807,10 15 999,89 ex 0805 30 90 b) 566,76 649,38 80,97 215 465,01 206,61 19 398,39 c) 949,56 3 794,74 82,56 15. 6. 95 | EN | Official Journal of the European Communities No L 131 /7 Code Description Amount of unit values per 100 kg Species, varieties, CN code a) b) c) ECU Fmk SKr oS FF Bfrs/Lfrs DM £ Irl £ Dkr Lit Dr F1 Pta Esc 230 Grapefruit, fresh : 2.90.1  white a) 47,24 619,50 88,10 343,85 14 219,25 7 632,63 ex 0805 40 10 b) 270,37 309,78 38,63 102 785,94 98,56 9 253,85 ex 0805 40 90 c) 452^8 1 810,25 39,39 2.90.2  pink a) 58,15 762,53 108,44 423,24 17 502,22 9 394,86 ex 0805 40 10 b) 332,79 381,30 47,55 126517,39 121,32 11 390,40 ex 0805 40 90 c) 557,56 2 228,21 48,48 2.100 Table grapes a) 151,29 1 983,87 282,13 1 101,15 45 535,57 24 442,63 0806 10 21 b) 865,82 992,04 123,70 329 160,57 315,63 29 634,44 0806 10 29 c) 1 450,62 5 797,13 126,13 0806 10 30 0806 10 61 0806 10 69 2.110 Watermelons a) 54,68 717,02 101,97 397,98 16 457,75 8 834,21 0807 10 10 b) 312,93 358,55 44,71 118 967,28 114,08 10 710,66 c) 524,29 2 095,23 45,59 2.120 Melons (other than water melons): 2.120.1  Amarillo, Cuper, Honey Dew (including Cantalene), Onteniente, Piel de Sapo (in ­ cluding Verde Liso), Rochet, Tendral, Futuro a) 40,45 530,42 75,43 294,41 12 174,76 6 535,18 ex 0807 10 90 b) 231,49 265,24 33,07 88 007,07 84,39 7 923,31 c) 387,85 1 549,97 33,72 2.120.2  other a) 71,99 944,00 134,25 523,97 21 667,56 11 630,74 ex 0807 10 90 b) 411,99 472,05 58,86 156 627,12 150,19 14101,19 c) 690,26 2 758,49 60,02 2.130 Apples a) 57,16 749,53 106,59 416,03 17 203,86 9 234,71 0808 10 51 b) 327,12 374,80 46,73 124 360,62 119,25 11 196,23 0808 10 53 c) 548,06 2 190,22 47,65 0808 10 59 0808 10 61 0808 10 63 0808 10 69 2.140 Pears 2.140.1 Pears  Nashi (Pyrus pyrifolia) a) 131,67 1 726,64 245,55 958,37 39,631,39 21 273,39 0808 20 31 b) 753,56 863,41 107,66 286 481,38 274,70 25 792,01 0808 20 37 c) 1 262,53 5 045,47 109,78 0808 20 41 2.140.2 Other a) 69,62 913,00 129,84 506,76 20 955,85 11 248,71 0808 20 10 b) 398,46 456,55 56,93 151 482,46 145,26 13 638,02 0808 20 31 c) 667,59 2 667,89 58,05 0808 20 37 0808 20 41 2.150 . Apricots a) 287,20 3 766,08 535,58 2 090,36 86 442,32 46 400,61 0809 10 10 b) 1 643,63 1 883,24 234,82 624 861,04 599,17 56 256,45 0809 10 50 c) 2 753,77 11 004,96 239,44 2.160 Cherries a) 87,78 1 151,07 163,70 638,90 26 420,29 14 181,91 0809 20 11 b) 502,36 575,59 71,77 190 982,95 183,13 17 194,26 0809 20 19 c) 841,67 3 363,56 73,18 0809 20 21 0809 20 29 0809 20 71 0809 20 79 No L 131 /8 | EN 1 Official Journal of the European Communities 15. 6. 95 Code Description Amount of unit values per 100 kg Species, varieties, CN code a) b) c) ECU Fmk SKr oS FF Bfrs/Lfrs DM £ Irl £ Dkr Lit Dr F1 Pta Esc 2.170 Peaches a) 56,79 744,69 105,90 413,34 17 092,82 9 175,11 ex 0809 30 19 b) 325,01 372,39 46,43 123 558,00 118,48 11 123,97 ex 0809 30 59 c) 544,52 2 176,08 47,35 2.180 Nectarines a) 194,87 2 555,35 363,40 1 418,35 58 652,56 31 483,59 0809 30 11 b) 1 115,23 1 277,81 159,33 423 978,66 406,55 38 170,94 0809 30 51 c) 1 868,48 7 467,05 162,47 2.190 Plums a) 82,26 1 078,71 153,41 598,74 24 759,46 13 290,41 0809 40 10 b) 470,78 539,41 67,26 178 977,43 171,62 16 113,40 0809 40 40 c) 788,76 3 152,12 68,58 2.200 Strawberries a) 349,50 4 583,00 651,76 2 543,79 105 193,02 56 465,63 0810 10 10 b) 2 000,16 2 291,74 285,76 760 403,23 729,14 68 459,36 0810 10 90 c) 3 351,11 13 392,11 291,38 2.205 Raspberries a) 752,68 9 869,98 1 403,63 5 478,33 226 544,07 121 604,58 0810 20 10 b) 4 307,55 4 935,50 615,41 1 637 607,18 1 570,29 147 434,32 c) 7 216,97 28 841,29 627,52 2.210 Fruit of the species Vaccinium myrtillus a) 194,02 2 544,20 361,82 1 412,16 58 396,72 31 346,26 0810 40 30 b) 1 110,36 1 272,23 158,64 422 129,31 404,78 38 004,44 c) 1 860,33 7 434,48 161,76 2.220 Kiwi fruit (Actinidia chinensis Planch.) a) 70,91 929,80 132,23 516,09 21 341,59 11 455,76 081090 10 b) 405,79 464,95 57,97 154 270,84 147,93 13889,06 c) 679,87 2 716,99 59,12 2.230 Pomegranates a) 87,74 1 150,54 163,62 638,61 26 408,25 14 175,45 ex 0810 90 85 b) 502,13 575,33 71,74 190 895,92 183,05 17 186,42 c) 841,28 3 362,03 73,15 2.240 Khakis (including Sharon fruit) a) 370,13 4 853,55 690,23 2 693,96 111 402,84 59 798,94 ex 0810 90 85 b) 2118,23 2 427,03 302,63 805 291,84 772,19 72 500,69 c) 3 548,94 14 182,68 308,58 2.250 Lychees a) 1 078,48 14 142,28 2 011,20 7 849,67 324,605,62 174 242,18 ex 0810 90 30 b) 6172,10 7 071,87 881,80 2346459,60 2250,00 211 252,54 c) 10 340,89 41 325,49 899,15